Citation Nr: 0628830	
Decision Date: 09/11/06    Archive Date: 09/20/06

DOCKET NO.  03-26 139	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for residuals of a head 
injury, to include ear, headache, and dizziness disorders.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

3.  Entitlement to service connection for a skin condition, 
to include as secondary to exposure to herbicide agents or 
ionizing radiation.

4.  Entitlement to service connection for bilateral 
cataracts, to include as secondary to exposure to herbicide 
agents or ionizing radiation.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1955 to May 1959.

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2002 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that denied the 
veteran's claims for service connection for residuals of a 
head injury, to include ear, headache, and dizziness 
disorders, PTSD, a skin condition, to include as secondary to 
exposure to herbicide agents or ionizing radiation, and for 
bilateral cataracts, to include as secondary to exposure to 
herbicide agents or ionizing radiation.  In April 2005, the 
veteran testified before the Board at a hearing held in 
Washington, D.C.  In August 2005, the Board remanded the 
claims for additional development.

The issue of entitlement to service connection for residuals 
of a head injury, to include ear, headache, and dizziness 
disorders, is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  The veteran did not serve in combat while on active duty.

2.  The stressors upon which the diagnosis of PTSD was based 
have not been corroborated.

3.  The veteran first manifested PTSD many years after 
service, and that disability is not related to a corroborated 
in-service stressor.

4.  The veteran did not serve in Vietnam, he was not in Korea 
when Agent Orange was used there, and has not otherwise been 
shown to have been exposed to Agent Orange. 

5.  The veteran was not exposed to ionizing radiation in 
service.

6.  The veteran's skin condition (stasis dermatitis) first 
manifested many years after service and is unrelated to any 
incident of service.

7.  The veteran's bilateral cataracts first manifested many 
years after service and are unrelated to any incident of 
service.


CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by the veteran's 
active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2005).

2.  A skin condition (stasis dermatitis) was not incurred in 
or aggravated by the veteran's active service, and is not 
proximately due to or the result of exposure to herbicide 
agents or ionizing radiation.  38 U.S.C.A. §§ 1131; 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 
(2005).

3.  Bilateral cataracts were not incurred in or aggravated by 
the veteran's active service, and are not proximately due to 
or the result of exposure to herbicide agents or ionizing 
radiation.  38 U.S.C.A. §§ 1131; 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304, 3.307, 3.309, 3.310 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  See also Degmetich v. Brown, 104 F. 3d 1328 (1997); 
Cuevas v. Principi, 3 Vet. App. 542 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992).  Service connection for 
certain chronic diseases, including psychoses, will be 
rebuttably presumed if they are manifest to a compensable 
degree within one year following active service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2005).  The veteran's diagnosed skin disorder (stasis 
dermatitis) and bilateral cataracts are not conditions 
subject to presumptive service connection.

However, diseases associated with exposure to certain 
herbicide agents, listed in 38 C.F.R. § 3.309(e) (2005), will 
be considered to have been incurred in service under the 
circumstances outlined in that section even though there is 
no evidence of such disease during the period of service.  
Stasis dermatitis and cataracts, however, are not among these 
diseases.  See 38 C.F.R. §§ 3.307(a)(6)(iii); 3.307(d), 
3.309(e) (2005).  The United States Court of Appeals for the 
Federal Circuit, however, has determined that an appellant is 
not precluded from establishing service connection with proof 
of actual direct causation.  Combee v. Brown, 34 F.3d 1039, 
1042 (Fed. Cir. 1994).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d) (2005). 

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b). 

Service connection for a disorder which is claimed to be 
attributable to radiation exposure during service can be 
accomplished in three different ways.  See Ramey v. Brown, 9 
Vet. App. 40, 44 (1996), aff'd, 120 F.3d. 1239 (Fed. Cir. 
1997).  First, there are specific diseases that may be 
presumptively service connected if manifest in a radiation-
exposed veteran.  38 U.S.C.A. § 1112(c); 38 C.F.R. § 
3.309(d).  A "radiation-exposed" veteran is one who 
participated in a radiation-risk activity.  A "radiation-risk 
activity" includes the onsite participation in a test 
involving the atmospheric detonation of a nuclear device, 
occupation of Hiroshima or Nagasaki during World War II, or 
presence at certain specified sites.  38 C.F.R. § 3.309 
(d)(3).  In applying this statutory presumption, there is no 
requirement for documenting the level of radiation exposure.  

Second, other "radiogenic" diseases, such as any form of 
cancer listed under 38 C.F.R. § 3.311(b)(2), found five years 
or more after service in an ionizing radiation-exposed 
veteran may also be service-connected if the VA Under 
Secretary for Benefits determines that they are related to 
ionizing radiation exposure while in service, or if they are 
otherwise linked medically to ionizing radiation exposure 
while in service.  "Radiogenic diseases" under this 
regulation include tumors of the brain.  38 C.F.R. § 
3.311(b)(2)(xx).  Other claimed diseases may be considered 
radiogenic if the claimant has cited or submitted competent 
scientific or medical evidence that supports that finding.  
38 C.F.R. § 3.311(b)(4).  When it has been determined that: 
(1) a veteran has been exposed to ionizing radiation as a 
result of participation in the atmospheric testing of nuclear 
weapons; (2) the veteran subsequently develops a specified 
radiogenic disease; and (3) the disease first becomes 
manifest 5 years or more after exposure, the claim will be 
referred to the Under Secretary for Benefits for further 
consideration in accordance with 38 C.F.R. § 3.311(c).  When 
such a claim is forwarded for review, the Under Secretary for 
Benefits shall consider the claim with reference to 38 C.F.R. 
§ 3.311(e) and may request an advisory medical opinion from 
the Under Secretary of Health.  38 C.F.R. §§ 3.311(b), 
(c)(1).  The medical adviser must determine whether sound 
scientific and medical evidence supports a conclusion that it 
is "at least as likely as not" that the disease resulted from 
in-service radiation exposure or whether there is "no 
reasonable possibility" that the disease resulted from in- 
service radiation exposure.  38 C.F.R. § 3.311(c)(1).  

Third, direct service connection can be established by 
showing that the disease or malady was incurred during or 
aggravated by service, a task which includes the burden of 
tracing causation to a condition or event during service.  
See Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Service connection claims based on in-service exposure to 
radiation may be addressed under 38 C.F.R. § 3.309(d) or § 
3.311.

The veteran asserts that he is entitled to service connection 
for PTSD, a skin condition, to include as secondary to 
exposure to herbicide agents or ionizing radiation, and for 
bilateral cataracts, to include as secondary to exposure to 
herbicide agents or ionizing radiation.  These claims will be 
examined in turn.

A.  PTSD

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a) (i.e., under the criteria of DSM-IV), a link, 
established by medical evidence, between current symptoms and 
an in-service stressor, and credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. § 4.125 
(2005).

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f) (2005).  

When the evidence does not establish that a veteran is a 
combat veteran, his assertions of service stressors are not 
sufficient to establish the occurrence of such events.  
Rather, his alleged service stressors must be established by 
official service record or other credible supporting 
evidence.  38 C.F.R. § 3.304(f); Pentecost v. Principi, 16 
Vet. App. 124 (2002); Fossie v. West, 12 Vet. App. 1 (1998); 
Cohen v. Brown, 10 Vet. App. 128 (1997); Doran v. Brown, 6 
Vet. App. 283 (1994).

It is the Board's principal responsibility to assess the 
credibility, and therefore the probative value of proffered 
evidence of record in its whole.  Owens v. Brown, 7 Vet. App. 
429, 433 (1995); see Elkins v. Gober, 229 F.3d 1369 (Fed. 
Cir. 2000); Madden v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 
1997) (and cases cited therein); Guimond v. Brown, 6 Vet. 
App. 69, 72 (1993); Hensley v. Brown, 5 Vet. App. 155, 161 
(1993).  In determining whether documents submitted by a 
veteran are credible, the Board may consider internal 
consistency, facial plausibility, and consistency with other 
evidence submitted on behalf of the claimant.  Caluza v. 
Brown, 7 Vet. App. 498, 511 (1995).

The Board is not required to accept an appellant's 
uncorroborated account of his active service experiences.  
See Wood v. Derwinski, 1 Vet. App. 190, 192 (1991).  It is 
also clear that the Board is not required to accept an 
appellant's statements regarding his alleged symptoms, 
including nightmares, flashbacks, and other difficulties he 
associates with his active service, if the Board does not 
find the statements regarding his symptoms to be credible.

On VA examination in December 2002, the veteran was diagnosed 
with PTSD.  The remaining question before the Board, 
therefore, is whether the veteran's diagnosis is based upon 
verified stressors, entitling him to service connection.

The veteran claims that he was exposed to combat and non-
combat stressors in service that support a PTSD diagnosis.  

The veteran's service personnel records are largely 
unavailable, as, according to the National Personnel Records 
Center (NPRC), the vast majority of his service records are 
presumed to have been destroyed in a fire in 1973.  When a 
veteran's records have been destroyed, VA has an obligation 
to search for alternative records that might support the 
veteran's case.  See Cuevas v. Principi, 3 Vet. App. 542 
(1992).  The veteran is aware of the loss of his service 
records.  Searches for records from alternative sources have 
been unsuccessful.

Available service records list his military occupational 
specialty as tank crewman.  His records do not demonstrate 
that he was involved in combat.  His available service 
medical records are negative for evidence of any psychiatric 
disability during service; his psychiatric evaluation at 
separation from service was normal.  

The veteran submitted statements and testified regarding the 
claimed stresses of active duty, including seeing piles of 
dead bodies, and the general threat of knowing that he could 
lose his life at any time, despite that the Korean War ended 
prior to his entry into active service.  He also testified 
that a serviceman in his barracks was killed, whose name he 
could not recall, and that he witnessed someone get killed in 
Japan.  On VA examination in August 2001, he reported a 
stressor involving rolling over a mine while he was in a tank 
during training exercises.  The veteran stated that he had 
been hospitalized following this instance, although available 
service medical records do not reflect such hospitalization.

VA was unable to verify the veteran's reported stressors 
because the veteran did not indicate with any degree of 
specificity stressors capable of verification.  While the 
Board is sympathetic to the veteran's reports of feeling 
afraid for his life, by the veteran's own testimony, it 
appears that the veteran was not involved in combat.  
Additionally, the veteran was not able to provide names for 
the individuals whose deaths he claimed to witness, and thus 
these stressors are incapable of verification.  Finally, the 
veteran's available service medical records do not show that 
he was hospitalized following an injury sustained by driving 
over a mine with a tank, and therefore this reported stressor 
cannot be verified either.

Thus, despite that the veteran has a current diagnosis of 
PTSD, service connection for PTSD is not warranted, as his 
PTSD diagnosis cannot be deemed to be based upon a verified 
in-service stressor.  Because his diagnosis of PTSD was not 
based upon a service-related event, service connection for 
PTSD is not warranted.

The Board has considered the veteran's assertions relating 
his current diagnosis of PTSD to his period of active 
service.  However, as a layperson without ostensible medical 
training or expertise, he is not competent to render a 
probative opinion on a medical matter, such as whether he in 
fact suffers from service-related PTSD.  See Bostain v. West, 
11 Vet. App. 124, 127 (1998); Routen v. Brown, 10 Vet. App. 
183, 186 (1997) (citing Espiritu v. Derwinski, 2 Vet. App. 
492 (1992) ("a layperson is generally not capable of opining 
on matters requiring medical knowledge").  

In conclusion, the weight of the credible evidence 
demonstrates that the veteran does not have PTSD that was 
incurred in or aggravated by active service or that is 
related to service or to any corroborated incident therein.  
As the preponderance of the evidence is against the claim, 
the "benefit-of-the-doubt" rule is not applicable, and the 
Board must deny the claim. See 38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).

B.  Skin Condition

The veteran contends that his current skin condition, stasis 
dermatitis, was caused by exposure to either Agent Orange or 
ionizing radiation.  After considering the veteran's claim in 
light of the record and the applicable law, the Board 
concludes that the preponderance of the evidence is against 
the claim, and the appeal will be denied.

A veteran who, during active service, served in the Republic 
of Vietnam during the period beginning on January 9, 1962, 
and ending on May 7, 1975, shall be presumed to have been 
exposed to an herbicide agent, unless there is affirmative 
evidence to establish that the veteran was not exposed to any 
such agent during that service.  38 C.F.R. 
§ 3.307(a)(6)(iii).  The veteran in this case did not serve 
on active duty in Vietnam, but rather in Korea.  Thus, the 
veteran may not be presumed to have been exposed to Agent 
Orange, but he may nevertheless show that he was actually 
exposed to Agent Orange while in Korea.  The Department of 
Defense has indicated that Agent Orange was used in Korea 
from April 1968 to July 1969, long after the veteran's 
release from active duty.  See, e.g., VHA Directive 2000-027 
(September 5, 2000).  In this case, there is no record of the 
veteran's exposure to Agent Orange.  Moreover, the veteran 
has not been diagnosed with a disease that has been shown to 
have a positive association with exposure to herbicides, and 
service connection for a skin condition (stasis dermatitis) 
as secondary to exposure to Agent Orange is therefore not 
warranted.  See  38 C.F.R. § 3.309(e).   The Board thus turns 
to the merits of the veteran's claim on alternate bases.

Turning next to the veteran's contention that his current 
skin disorder is a result of exposure to ionizing radiation, 
the Board notes that neither stasis dermatitis nor any other 
skin disorder are among the types of diseases listed at 38 
C.F.R. § 3.309(d)(2) subject to presumptive service 
connection in radiation-exposed veterans.  Nor are stasis 
dermatitis or any other skin disorder listed under 38 C.F.R. 
§ 3.311 (b)(2) as radiogenic diseases.

While VA may consider a claim under the provisions of this 
section even when that claim is based on a disease other than 
one of those listed in 38 C.F.R. § 3.311(b)(2), VA may only 
do so "provided that the claimant has cited or submitted 
competent scientific or medical evidence that the claimed 
condition is a radiogenic disease."  38 C.F.R. § 3.311(b)(4).  
In this case, no evidence has been submitted or cited that 
would indicate that the veteran's stasis dermatitis is a 
radiogenic disease. Consequently, service connection for a 
skin condition secondary to exposure to ionizing radiation is 
likewise not warranted.

The Board now turns to the question of whether service 
connection may be granted on a direct basis, the final basis 
upon which service connection for a skin condition may be 
granted in this case.

The veteran's available service medical records are negative 
for any complaints, findings, or diagnosis of any skin 
conditions.  The Board thus finds that chronicity in service 
is not established in this case.  38 C.F.R. § 3.303(b).  

As chronicity in service has not been established, a showing 
of continuity of symptoms after discharge is required to 
support the veteran's claim for service connection of his 
current skin condition.  38 C.F.R. § 3.303(b).  The veteran 
alleges that he has received periodic treatment for various 
skin problems since his separation from service.  Several of 
his treating providers, however, are now deceased, and the 
medical records associated with such treatment are no longer 
available.  In March 2006, VA attempted to obtain from the 
veteran the addresses of a number of physicians whom the 
veteran reported as having provided treatment, but no 
response from the veteran was received.  The Board reminds 
the veteran that the duty to assist is not a "one-way 
street."  "If a veteran wishes help, he cannot passively 
wait for it in those circumstances where he may or should 
have information that is essential in obtaining the putative 
evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  

The first post-service clinical evidence of treatment for 
skin problems is not dated until the veteran underwent VA 
examination of the skin in August 2001.  At that time the 
veteran reported first receiving treatment for a skin 
condition on his legs four years before.  Examination of the 
skin revealed pigment discoloration and dry and scaly 
knuckles on the hands, and taut, dry, scaly skin with edema 
on the legs.  On dermatological consult, the veteran was 
diagnosed with severe stasis dermatitis of the legs with 
secondary infection and early stasis dermatitis of the hands.  
No opinion was rendered as to the etiology of the veteran's 
skin condition.  Subsequent treatment records dated to 
January 2006 show continued periodic treatment for a skin 
condition assessed as stasis dermatitis.  At no time did any 
treatment provider relate this disorder to the veteran's 
period of active service, including exposure to either Agent 
Orange or ionizing radiation.

While the veteran alleges that he has received periodic 
treatment for his skin since discharge from service, there 
are no records which reflect treatment for skin problems 
dated prior to August 2001, approximately 42 years after his 
separation from service.  In view of the lengthy period 
without treatment, there is no evidence of a continuity of 
symptomatology, and this weighs heavily against the claim.  
See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

Service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  Degmetich v. Brown, 104 F. 3d 1328, 1332 
(1997); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  
In this case, there is no evidence establishing a medical 
nexus between military service, and the veteran's skin 
condition.   Thus, service connection for a skin condition is 
not warranted.

The Board has considered the veteran's assertions that his 
current skin condition is related to his service, including 
exposure to either Agent Orange or ionizing radiation.  
However, as a layman, the veteran is not competent to give a 
medical opinion on causation or aggravation of a medical 
condition.  See Bostain v. West, 11 Vet. App. 124, 127 
(1998); Routen v. Brown, 10 Vet. App. 183, 186 (1997) citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge").  The Board acknowledges that the 
veteran is competent to give evidence about what he 
experienced.  See e.g., Layno v. Brown, 6 Vet. App. 465 
(1994).  Competency, however, must be distinguished from 
weight and credibility, which are factual determinations 
going to the probative value of the evidence.  Rucker v. 
Brown, 10 Vet. App. 67, 74 (1997).  

The Board is aware that it has a heightened obligation to 
explain its findings and conclusions where service medical 
records have been lost or destroyed.  Pruitt v. Derwinski, 2 
Vet. App. 83 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 
367 (1991).  In this case, the Board finds that VA has met 
this heightened duty.  VA made multiple attempts to locate 
records, and the veteran was afforded an examination, during 
which a thorough review of his file was conducted.

In the present case, there is no competent medical evidence 
that the veteran's stasis dermatitis is linked to service.  
No probative, competent medical evidence exists of a 
relationship between this condition and the veteran's 
service.  Voerth v. West, 13 Vet. App. 117 (1999); McManaway 
v. West, 13 Vet. App. 60 (1990); Savage v. Gober, 10 Vet. 
App. 488 (1997).  The Board concludes that the veteran's 
current skin condition was not incurred in or aggravated by 
his service.

As the preponderance of the evidence is against the claim for 
service connection, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

C.  Bilateral Cataracts

The veteran contends that his bilateral cataracts were caused 
by exposure to either Agent Orange or ionizing radiation.  
After considering the veteran's claim in light of the record 
and the applicable law, the Board concludes that the 
preponderance of the evidence is against the claim, and the 
appeal will be denied.

As determined above, the veteran may not be presumed to have 
been exposed to Agent Orange, but he may nevertheless show 
that he was actually exposed to Agent Orange while in Korea.  
The Department of Defense has indicated that Agent Orange was 
used in Korea from April 1968 to July 1969, long after the 
veteran's release from active duty.  See, e.g., VHA Directive 
2000-027 (September 5, 2000).  In this case, there is no 
record of the veteran's exposure to Agent Orange.  Moreover, 
the veteran has not been diagnosed with a condition that has 
been shown to have a positive association with exposure to 
herbicides, and service connection for cataracts as secondary 
to exposure to Agent Orange is therefore not warranted.  See  
38 C.F.R. § 3.309(e).   The Board thus turns to the merits of 
the veteran's claim on alternate bases.

Turning next to the veteran's contention that his bilateral 
cataracts are a result of exposure to ionizing radiation, the 
Board notes that cataracts are not among the types of 
diseases listed at 38 C.F.R. § 3.309(d)(2) subject to 
presumptive service connection in radiation-exposed veterans.  
Nor are cataracts or any other eye disorders listed under 38 
C.F.R. § 3.311 (b)(2) as radiogenic diseases.

While VA may consider a claim under the provisions of this 
section even when that claim is based on a disease other than 
one of those listed in paragraph (b)(2), VA may only do so 
"provided that the claimant has cited or submitted competent 
scientific or medical evidence that the claimed condition is 
a radiogenic disease."  38 C.F.R. § 3.311(b)(4).  In this 
case, no evidence has been submitted or cited that would 
indicate that the veteran's bilateral cataracts are a 
radiogenic disease. Consequently, service connection for 
cataracts secondary to exposure to ionizing radiation is also 
not warranted.

The Board now turns to the question of whether service 
connection may be granted on a direct basis, the final basis 
upon which service connection for bilateral cataracts may be 
granted in this case.

The veteran's available service medical records are negative 
for any complaints, findings, or diagnosis of any eye 
problems.  The Board thus finds that chronicity in service is 
not established in this case.  38 C.F.R. § 3.303(b).  

Post-service treatment records dated as early as 1998 show 
that the veteran was treated for eye problems including 
presbyopia.  He was first diagnosed with bilateral cataracts 
in October 1999.  He has continued to receive periodic 
treatment for his cataracts since that time.  At no time has 
any treating provider related his cataracts to his period of 
active service, including any alleged exposure to either 
Agent Orange or ionizing radiation.

The veteran underwent VA examination of his eyes in August 
2001.  The veteran at that time reported a history of having 
hurt his eyes while watching "nuclear" blasts in service.  
Examination revealed several eye problems including decreased 
vision secondary to cataracts in both eyes, dry eye syndrome, 
and macular drusen in both eyes.  The examiner did not opine 
as to whether the veteran's cataracts were related to his 
period of active service, including any alleged exposure to 
either Agent Orange or ionizing radiation.

Service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  Degmetich v. Brown, 104 F. 3d 1328, 1332 
(1997); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  
In this case, there is no evidence establishing a medical 
nexus between military service, and the veteran's bilateral 
cataracts.   Thus, service connection for bilateral cataracts 
is not warranted.

The Board has considered the veteran's assertions that his 
bilateral cataracts are related to his service, including 
exposure to either Agent Orange or ionizing radiation.  
However, as a layman, the veteran is not competent to give a 
medical opinion on causation or aggravation of a medical 
condition.  See Bostain v. West, 11 Vet. App. 124, 127 
(1998); Routen v. Brown, 10 Vet. App. 183, 186 (1997) citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge").  The Board acknowledges that the 
veteran is competent to give evidence about what he 
experienced.  See e.g., Layno v. Brown, 6 Vet. App. 465 
(1994).  Competency, however, must be distinguished from 
weight and credibility, which are factual determinations 
going to the probative value of the evidence.  Rucker v. 
Brown, 10 Vet. App. 67, 74 (1997).  

The Board is aware that it has a heightened obligation to 
explain its findings and conclusions where service medical 
records have been lost or destroyed.  Pruitt v. Derwinski, 2 
Vet. App. 83 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 
367 (1991).  In this case, the Board finds that VA has met 
this heightened duty.  VA made multiple attempts to locate 
records, and the veteran was afforded an examination, during 
which a thorough review of his file was conducted.

In the present case, there is no competent medical evidence 
that the veteran's bilateral cataracts are linked to service.  
No probative, competent medical evidence exists of a 
relationship between this condition and the veteran's 
service.  Voerth v. West, 13 Vet. App. 117 (1999); McManaway 
v. West, 13 Vet. App. 60 (1990); Savage v. Gober, 10 Vet. 
App. 488 (1997).  The Board concludes that the veteran's 
bilateral cataracts were not incurred in or aggravated by his 
service.

As the preponderance of the evidence is against the claim for 
service connection, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2005).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in May 2002, October 2004, 
September 2005, and March 2006; a rating decision in May 
2002; a statement of the case in August 2003; and a 
supplemental statement of the case in February 2004.  These 
documents discussed specific evidence, the particular legal 
requirements applicable to the claims, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claims with an adjudication of the claims by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, VA has satisfied its duty to notify the 
appellant and had satisfied that duty prior to the final 
adjudication in the March 2006 supplemental statement of the 
case.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained medical examinations in 
relation to these claims.  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.

	
ORDER

Service connection for PTSD is denied.

Service connection for a skin condition, to include as 
secondary to exposure to herbicide agents or ionizing 
radiation, is denied.

Service connection for bilateral cataracts, to include as 
secondary to exposure to herbicide agents or ionizing 
radiation, is denied.


REMAND

Additional development is necessary prior to further 
disposition of the claim for service connection for residuals 
of a head injury.

The veteran underwent VA neurological examination in August 
2001.  He reported a history of a head injury in service for 
which he was hospitalized for many days.  He stated that as a 
result of this head injury, he has, since the time of the 
injury, continued to experience severe headaches which affect 
his eyes, hearing, and balance.  The impression was chronic 
episodic headaches since 1958, and mild disequilibrium.  The 
examiner noted that the veteran related these symptoms to a 
head injury sustained in service, but there was no record of 
such injury in the claims folder.

Following this examination, additional evidence was 
associated with the veteran's file, including evidence which 
demonstrates that in December 1958 the veteran fractured his 
left zygomatic arch and mandible while playing football.  
While treatment records associated with these injuries are 
largely unavailable, those records that are available 
demonstrate that he was hospitalized for a period of 18 days 
as a result of these injuries.  Thus, it appears that the 
factual basis upon which the August 2001 opinion was rendered 
has changed.  As the August 2001 examiner did not 
specifically opine as to whether the veteran's headaches and 
disequilibrium were related to an in-service head injury, and 
evidence subsequently associated with the file shows that the 
veteran did indeed sustain a head injury, the Board finds 
that an additional examination and opinion addressing the 
etiology of the veteran's headaches and disequilibrium is 
necessary.  

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the veteran for a VA 
neurological examination for the 
purpose of ascertaining whether the 
veteran has current residuals of a head 
injury sustained in service.  The 
claims file must be made available to 
and be reviewed by the examiner in 
conjunction with the examination.  The 
examiner's report should indicate that 
the claims folder has been reviewed.  
Based upon a review of the historical 
records and medical principles, the 
examiner should provide an opinion as 
to whether there is a 50 percent 
probability or greater that any current 
symptoms, including headaches, eye 
problems, or dizziness, are related to 
his December 1958 head injury.  Any 
opinion expressed by the examiner must 
be accompanied by a complete rationale.  
If necessary, the examiner should 
reconcile this opinion with any other 
opinions of record.  If the examiner 
feels that the requested opinion cannot 
be given without resort to speculation, 
the examiner should so state.

2.  Then, after ensuring any other 
necessary development has been 
completed, readjudicate the claim for 
service connection for residuals of a 
head injury, to include ear, headache, 
and dizziness disorders.  If action 
remains adverse to the veteran, provide 
the veteran and his representative with 
a supplemental statement of the case 
and allow him an appropriate 
opportunity to respond thereto.  
Thereafter, the case should be returned 
to this Board.  The Board intimates no 
opinion as to the ultimate outcome of 
this case.

The appellant has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


